Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Applicant’s Response
	In the response date 04/14/2022, the Applicant amended claims 12-16 and 20, and argued against the rejections in the Final rejection dated 12/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turley et al (U.S Pub 2014/0196912) (“Turley”) in view of Butterfield, Jr. et al (U.S Patent 6,571,880) (“Butterfield”).
	Regarding Claim 1, Turley discloses a setting tool for a liner hanger (Abstract), comprising:
a tubular housing having a central bore (Figures 1A-1C);
a first seal and a second seal disposed about an exterior of the tubular housing (paragraph [0027]; [0028]; [0050]);
a first port formed through the tubular housing and disposed between the first seal and the second seal (Abstract; paragraph [0007]; [0009]; paragraph [0027]);
a first sleeve disposed in the central bore and movable from a closed position to an open position, the first sleeve having a seat (paragraph [0039]; paragraph [0050]);
a fluid bypass disposed in the tubular housing and configured to allow fluid communication around the first seal and the second seal (Abstract; Page 4, paragraph [0046]; [0048]); and
wherein the central bore and the first port are in fluid communication when the first sleeve is in the open position (paragraph [0039]; paragraph [0050]; [0064]).

	Turley, however, fails to expressly disclose at least one first shearable member configured to releasably attach the first sleeve to the tubular housing in the closed position.
	Butterfield teaches the methods above wherein at least one first shearable member configured to releasably attach the first sleeve to the tubular housing in the closed position (Abstract; Col 4, lines 50-67; Col 5, lines 1-38) for the purpose of securing an upper mandrel to a lower mandrel utilizing a sleeve detachably mounted to said upper mandrel in order to allow the cement to be pumped through said lower mandrel and into casing string (Col 5, lines 52-67; Col 6, lines 9-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Turley to include at least one shearable member configured to releasably attach the first sleeve to the tubular housing, as taught by Butterfield, because doing so would help secure the upper mandrel to a lower mandrel in order to allow the cement to be pumped through said lower mandrel and into the casing string.

	Regarding Claim 2, Turley discloses the setting tool of claim 1, further comprising:
wherein the fluid communication around the first and second seals comprises fluid communication between a first and a second opening disposed proximate opposite ends of the tubular housing , wherein the first and second seals are disposed between the first and the second openings (Abstract; Figures 1B-1C; paragraph [0027]; [0028]; [0050]).

Regarding Claim 3, Turley discloses the setting tool of claim 1, further comprising:
wherein the fluid bypass is a first fluid bypass (Abstract; Page 4, paragraph [0046]; [0048]); and
a second fluid bypass disposed in the tubular housing and configured to allow fluid communication around the first seal and the second seal (Abstract; Page 4, paragraph [0046]; [0048]).

Regarding Claim 4, Turley discloses the setting tool of claim 1, wherein the first sleeve blocks fluid communication between the central bore and the one or more first ports in the closed position (Abstract; paragraph [0007]; [0009]; paragraph [0027]).

Regarding Claim 5, Turley discloses the setting tool of claim 1, further comprising:
a second port formed through the tubular housing and disposed between the first and second seals (Abstract; paragraph [0007]; [0009]; paragraph [0027]);
a second sleeve disposed in the central bore and movable from an open position to a closed position (paragraph [0039]; paragraph [0050]);
a chamber between the second sleeve and the tubular housing (paragraph [0039]; paragraph [0050]); and
wherein the second port and the central bore are in fluid communication when the second sleeve is in the open position, and wherein fluid communication between the second port and the central bore is blocked when the second sleeve is in the closed position (paragraph [0039]; paragraph [0050]).

	Regarding Claim 6, Butterfield teaches the setting tool of claim 5, further comprising:
at least one second shearable member configured to releasably attach the second sleeve to the tubular housing in the open position (Abstract; Col 4, lines 50-67; Col 5, lines 1-38).

Regarding Claim 7, Butterfield teaches the setting tool of claim 6, wherein the at least one second shearable member and the chamber are configured such that the at least one second shearable member shears at a predetermined depth, and wherein the second sleeve moves to the closed position in response to a fluid pressure in the central bore (Abstract; Col 4, lines 50-67; Col 5, lines 1-38).

Regarding Claim 8, Turley discloses the setting tool of claim 5, wherein the second sleeve includes one or more sleeve ports in fluid communication with the central bore and the one or more second ports when the second sleeve is in the open position (Abstract; paragraph [0039]; paragraph [0050]).

Regarding Claim 9, Butterfield teaches the setting tool of claim 1, wherein the at least one first shearable member is at least one shearable plug, the shearable plug including a flow bore and a closure member, wherein the closure member blocks fluid communication between the central bore and the flow bore when the first sleeve is in the closed position (Abstract; Col 4, lines 50-67; Col 5, lines 1-38).

Regarding Claim 10, Butterfield teaches the setting tool of claim 9, wherein the closure member is configured to shear from the shearable plug to expose the flow bore to fluid communication with the central bore as the first sleeve moves to the open position (Abstract; Col 4, lines 50-67; Col 5, lines 1-38).

Regarding Claim 16, Turley discloses a method of conducting a wellbore operation, comprising:
deploying a liner string into a wellbore to a first setting depth (Abstract; Figures 1A-1C), wherein the liner string includes:
a liner hanger assembly including a liner hanger with an actuation assembly  (Abstract; Figures 1A-1C);
a liner hanger deployment assembly attached to the liner hanger assembly and including a setting tool, wherein the setting tool is configured to isolate the actuation assembly from fluid communication with a central bore of the setting tool at the first depth (Abstract; Figures 1A-1C);
deploying the liner string to a setting depth (Abstract; Figures 1A-1C);
actuating the setting tool to allow fluid communication between the central bore and the actuation assembly (Abstract);
actuating the liner hanger (paragraph [0007]; paragraph [0008]).

	Regarding Claim 17, Turley discloses the method of claim 15, further comprising:
releasing the liner hanger deployment assembly from the liner hanger assembly (paragraphs [0007] and [0008]).

	Regarding Claim 18, Turley the method of claim 15, further comprising: conducting a cementation operation (Abstract).

	Regarding Claim 19, Turley discloses  the method of claim 18, further comprising: setting a packer of the liner hanger assembly (Abstract; Figures 1A-1C).

	Regarding Claim 20, Turley discloses the method of claim 15, wherein the setting tool includes a first sleeve and a second sleeve, wherein the second sleeve is configured to actuate at the first depth to isolate the actuation assembly from the central bore, and wherein the method further includes deploying the liner string to the first depth and actuating the second sleeve prior to deploying the liner string to the setting depth (Abstract; paragraph [0039]; paragraph [0050]).

Allowable Subject Matter
Claims 12-15 are allowed.

Response to Arguments
Applicant’s arguments filed 04/14/2021 have been fully considered but are not persuasive.
	The applicant continues to argue wherein references Turley and Butterfield fail to teach and or disclose “a first sleeve disposed in the central bore and moveable from a closed position to an open position, the first sleeve having a seat.” 
	The examiner respectfully disagrees.
	In response to the applicant’s arguments, primary reference Turley discloses a setting tool for a liner hanger (Abstract), comprising a tubular housing having a central bore (Figures 1A-1C), both a first seal and a second seal disposed about an exterior of the tubular housing (paragraph [0027]; [0028]; [0050]), a first port formed through the tubular housing and disposed between the first seal and the second seal (Abstract; paragraph [0007]; [0009]; paragraph [0027]), and a first sleeve disposed in the central bore and movable from a closed position to an open position, the first sleeve having a seat (paragraph [0039]; paragraph [0050]).  Reference Turley further discloses a fluid bypass disposed in the tubular housing and configured to allow fluid communication around the first seal and the second seal (Abstract; Page 4, paragraph [0046]; [0048]), wherein the central bore and the first port are in fluid communication when the first sleeve is in the open position (paragraph [0039]; paragraph [0050]; [0064]).  The examiner again acknowledges wherein reference Turley fails to expressly disclose at least one first shearable member configured to releasably attach the first sleeve to the tubular housing in the closed position.  The examiner relies on secondary reference Butterfield to teach the methods above wherein at least one first shearable member configured to releasably attach the first sleeve to the tubular housing in the closed position (Abstract; Col 4, lines 50-67; Col 5, lines 1-38) for the purpose of securing an upper mandrel to a lower mandrel utilizing a sleeve detachably mounted to said upper mandrel in order to allow the cement to be pumped through said lower mandrel and into casing string (Col 5, lines 52-67; Col 6, lines 9-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Turley to include at least one shearable member configured to releasably attach the first sleeve to the tubular housing, as taught by Butterfield, because doing so would help secure the upper mandrel to a lower mandrel in order to allow the cement to be pumped through said lower mandrel and into the casing string.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nikiforuk (U.S Pub 2012/0175133) – discloses dampered plugs that are used to plug and/or form seals in the drill strings of subterranean formations.  The drop plugs include a retainer configured to land on a facing shoulder of a tubular sleeve (Abstract; Page 1, paragraphs [0011] and [0012]).
	Rondeau (U.S Patent 8,327,930) – discloses an apparatus that includes a flexible sleeve that absorbs force exerted by activation devices as they arrive at the cementing heads, thereby preventing the premature release of a cementing plug (Abstract; Col 3, lines 19-58).
	Szarka (U.S Patent 7,182,135) – discloses methods and plugs for separating fluids in a subterranean well.  The plug comprises an outer body and a detachable inner mandrel and the assembly comprises a plurality of plugs that are releasably attached to each other (Figure 1; Col 6, lines 1-44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        




/ZAKIYA W BATES/Primary Examiner, Art Unit 3674